                                    Case 1:18-cv-01392-LAP Document 42 Filed 04/09/19 Page 1 of 2
                                          COWAN,                    41 MADISON AVENUE                   ELEANOR M. LACKMAN
                                                                    NEW YORK, NY 10010                  212 974 7474 EXT 1958
                                          DEBAETS,                                                      ELACKMAN@CDAS.COM
                                                                    T: 212 974 7474
                                          ABRAHAMS &                F: 212 974 8474

                                          SHEPPARD LLP              www.cdas.com




FREDERICK P. BIMBLER                April 9, 2019
SUSAN H. BODINE
ANDREA F. CANNISTRACI
TIMOTHY J. DEBAETS
                                    Via ECF
ROBERT J. EPSTEIN                   The Honorable Loretta A. Preska
BRIANA HILL■                        United States District Court
DOUGLAS P. JACOBS*                  Southern District of New York
BENJAMIN JAFFE
ELEANOR M. LACKMAN†
                                    Daniel Patrick Moynihan United States Courthouse
ELLIS B. LEVINE                     500 Pearl Street, Room 2220
SIMON N. PULMAN*○                   New York, NY 10007
JOSHUA B. SESSLER
J. STEPHEN SHEPPARD♦
SCOTT J. SHOLDER*
                                    Re:    Sadowski v. JSN Global Media, Inc., No. 18-cv-01392 (LAP)
KENNETH N. SWEZEY†
NANCY E. WOLFF●*†                   Dear Judge Preska:
POONEH AMINIAN■
ADAM BEASLEY                        On behalf of defendant JSN Global Media, Inc. (“JSN”), and with the consent of Christopher
ALISON E. BENSIMON                  Sadowski (“Plaintiff”), we respectfully submit this letter, pursuant to the Court’s Individual
LINDSAY R. EDELSTEIN*               Rule 2.A., requesting a 60-day adjournment of all discovery deadlines set forth in the parties’
SARA GATES
                                    Joint Rule 26(F) Report (“Scheduling Order”; Dkt. 35) to minimize potential needless burden
JOSHUA M. GREENBERG
MIKAELA I. GROSS                    and expense associated with participating in discovery in light of the parties’ April 18, 2019
DANIEL J. HALEY*                    Court-ordered mediation. Indeed, at the conference on January 30, 2019, the Court indicated
NOVIKA ISHAR                        that the parties should not spend resources on the action and instead focus their efforts on
PHILLIP E. JACKMAN
                                    settlement.
HANJOONG KIM
CHRISTINE-MARIE LAUTURE
MARISSA B. LEWIS*                   Plaintiff emailed to JSN Plaintiff’s First Request for Production of Documents and First Set of
                                    Interrogatories during this time, citing the Scheduling Order. So as not to waive its right to
OF COUNSEL:
ROBERT I. FREEDMAN
                                    serve discovery, JSN served discovery demands on Plaintiff. Neither party has responded to
                                    the aformentioned discovery demands. Accordingly, the parties respectfully request that the
SPECIAL COUNSEL:                    Court grant their request to adjourn the discovery deadlines so that the parties may proceed
ALEX GIGANTE                        toward the mediation with a focus on settlement, as well as improved clarity with respect to
PHILIP M. COWAN
                                    the impending deadlines.
   (1943-2001)
HOWARD ABRAHAMS
   (1945-1996)
                                    An adjournment is warranted because potentially expensive discovery may be rendered moot
                                    by a favorable resolution during mediation proceedings. To this end, the Court “may, for good
                                    cause, issue an order to protect a party or person from annoyance, embarrassment, oppression,
■ ADMITTED IN CA
† ALSO ADMITTED IN CA               or undue burden or expense. . . .” Fed. R. Civ. P. 26(c). In issuing such an order this Court
♦   ALSO ADMITTED IN DC             “enjoys wide discretion.” In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003); see also Davidson
○ ALSO ADMITTED IN GA               v. Goord, 215 F.R.D. 73, 82 (W.D.N.Y. 2003) (“A request for a stay of discovery, pursuant to
*   ALSO ADMITTED IN NJ             Rule 26(c), is committed to the sound discretion of the court based on a showing of good
● ALSO ADMITTED IN PA
                                    cause.”). Good cause to issue a temporary stay exists in the present matter, given the amount
______________                      at issue, the parties’ respective settlement postures, and the potential for resolution in the
BEVERLY HILLS OFFICE:               forthcoming mediation proceedings.
9595 WILSHIRE BLVD, SUITE 900
BEVERLY HILLS, CA 90212
T: 310 492 4392 / F: 310 492 4394   This is the first request to adjourn any discovery deadlines. Attached hereto as Exhibit A is a
                                    proposed Revised Scheduling Order, which Plaintiff has reviewed and approved.
        Case 1:18-cv-01392-LAP Document 42 Filed 04/09/19 Page 2 of 2
                  COWAN,                      P AGE 2

                  DEBAETS,
                  ABRAHAMS &
                  SHEPPARD LLP


We thank the Court for its consideration of this request.

Respectfully submitted,



Eleanor M. Lackman

cc:     All counsel of record
